

ASSIGNMENT AND ASSUMPTION
and
MANAGEMENT AGREEMENT


This Assignment and Assumption and Management Agreement (this “Agreement) is
made and entered into on June 29, 2007, by and among the following parties
(each, a “Party” and collectively, the “Parties”): China Software Technology
Group Co., Ltd., a Delaware corporation (the “Company”), HXT Holdings, Inc., a
Delaware corporation (the “Operating Subsidiary”), and Yuan Qing Li (the
“Manager”).


WHEREAS, the Company, through certain second and third tier subsidiaries,
including Shenzhen Hengtaifeng Technology Co., Ltd., a corporation organized
under the laws of the People's Republic of China ("HTF") is engaged in the
business of producing, marketing and selling in China highly specialized
applications software designed for use in targeted industries (the “Business,”
as further described herein); and


WHEREAS, HTF operates the Business on leased premises located at located at No.5
Floor 6, Block A, Skyworth Building, Hi-tech Industrial Park, Nanshan District,
Shenzhen, 518057, P.R.China (the “Premises”); and


WHEREAS, the Operating Subsidiary is a wholly-owned, first tier subsidiary of
the Company which holds the equity in the Company’s second and third tier
subsidiaries; and


WHEREAS, the Company desires to transfer to the Operating Subsidiary all other
assets of the Business and to cause the Operating Subsidiary to assume all
liabilities and obligations of the Business accrued as of the time of Closing,
as more fully described herein; and


WHEREAS, on the date of and immediately following the closing of the
transactions contemplated by this Agreement, the Company intends to consummate
the closing of a merger pursuant to the terms of the Merger Agreement dated June
29, 2007 (the “Merger Agreement”) by and among the Company, American Wenshen
Steel Group, Inc. and others; and


WHEREAS, as a condition to consummation of the merger pursuant to the Merger
Agreement, the Manager, who is Chief Executive Officer and a director of the
Company, must resign from his positions in management of the Company; and


WHEREAS, the Operating Subsidiary wishes to engage the Manager, and the Manager
wishes to be engaged, to manage and operate the business of the Operating
Subsidiary, effective at the Time of Closing (defined herein) and upon the terms
and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:


ARTICLE 1  : TRANSFER AND ASSIGNMENT OF STOCK AND ASSETS
 
The “Business” is operated by HTF, a wholly owned subsidiary of Heng Xing
Technology Group Development Limited, which is in turn a wholly owned subsidiary
of the Operating Subsidiary. HTF and Heng Xing Technology Group Development
Limited are sometimes referred to collectively herein as the “HTF Subsidiaries,”
and each may be referred to individually as an “HTF Subsidiary”. The Business
includes four products developed by HTF to date, including housing accumulation
fund software, credit guarantee management software, family planning software
and property management software. HTF also markets software products produced by
other companies as a value-added reseller and provides services, such as
installation, configuration and similar systems integration services.


 
1

--------------------------------------------------------------------------------

 
On the terms and subject to the conditions herein expressed, Company hereby
sells, conveys, transfers, assigns, sets over and delivers to the Operating
Subsidiary at the Time of Closing (as defined in Section 4.1), and the Operating
Subsidiary assumes and accepts (A) all of the shares of capital stock of any
entity other than the Operating Subsidiary owned by the Company together with
(B) all assets, rights and interests, tangible and intangible, of every kind,
nature and description, then owned, possessed or operated by the Company,
directly or indirectly, wheresoever situate (collectively, the “Assets”),
including without limitation the following:


1.1   Machinery and Equipment. All machinery, equipment, computers and computer
hardware, office furniture and fixtures, and other fixed or tangible assets;
 
1.2  Inventories. All inventories, including without limitation merchandise,
materials, component parts, production and office supplies, stationery and other
imprinted material, promotional materials, and business records;
 
1.3  Licenses and Permits. All licenses, permits and authorizations used by the
Company or any of the HTF Subsidiaries to own and operate all of the Assets , to
conduct the Business and to occupy the Premises for the purpose of conducing the
Business thereon;
 
1.4   Intangible Property. All intangible assets used in the operation of the
Business which are transferable including, but not limited to, the HTF software
programs described above and all developments, enhancements, versions and
derivations thereof, customer and supplier lists, privileges, permits, licenses,
software and software licenses, source codes, development rights, ideas,
research and information pertaining to the Business and its products,
certificates, commitments, goodwill, registered and unregistered patents,
copyrights, trademarks, service marks and trade names, and applications for
registration thereof and the goodwill associated therewith, including without
limitation the exclusive right to use the name Shenzhen Hengtaifeng Technology
or derivations thereof in the Business, the right to receive mail related to the
Business and the Assets which is addressed to the Company or any of the HTF
Subsidiaries, and the right to telephone numbers used at the Premises in the
Business;
 
1.5  Cash and Accounts Receivable. All accounts receivable, deposit accounts,
cash and cash equivalents and securities owned by the Company or any of the HTF
Subsidiaries;
 
1.6  Contract Rights. All rights and benefits of or in favor of the Company or
any of the HTF Subsidiaries resulting or arising from any contracts, purchase
orders, sales orders, forward commitments for goods or services, leases
(including security deposits held by the landlord pursuant to the lease of the
Premises), franchise or license agreements, beneficial interests in covenants
not to compete or confidentiality covenants, the rights of the Company or any of
the HTF Subsidiaries related to any other agreements whatsoever which arise out
of the operation of the Business; and
 
1.7  Claims. Claims made in lawsuits and other proceedings filed by the Company
or any of the HTF Subsidiaries, judgments and settlements in the Company’s or
any HTF Subsidiary’s favor, rights to refunds, including rights to and claims
for refunds of taxes paid based upon or measured by the income of the Business
prior to the Closing, and insurance policies and rights accrued thereunder.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 2  : ASSUMPTION OF LIABILITIES
 
2.1  Scope of Liabilities Assumed. The Operating Subsidiary shall assume, pay,
perform or discharge the following:
 

a.  
any and all debts, liabilities or obligations of any nature of the Company or
the Operating Subsidiary or any of the HTF Subsidiaries, whether contingent or
fixed and whether known or unknown, which have accrued at the Time of Closing.

 

b.  
any and all debts, liabilities or obligations of any nature of the Operating
Subsidiary or any of the HTF Subsidiaries, whether contingent or fixed and
whether known or unknown, arising from the ownership or operation of the Assets
or the Business or the occupation of the Premises either before or after the
Time of Closing.

 
The Operating Subsidiary shall promptly provide for payment, performance and
discharge of the same in accordance with their terms.
 
ARTICLE 3  : COLLECTION OF ACCOUNTS RECEIVABLE
 


3.1  Right to Collect. Following the closing, Operating Subsidiary shall have
the right to collect the accounts receivables of the Company or any of the HTF
Subsidiaries in existence at the Time of Closing and to settle, compromise, sue
for collection, or take any action whatsoever with respect to the receivables.
Company shall cooperate with Operating Subsidiary in notifying customers as to
any payment instructions or change of address that Operating Subsidiary may wish
to communicate to the customers. In the event Company receives payment of any
receivable transferred to the Operating Subsidiary, it shall promptly endorse
such payment and deliver it over to the Operating Subsidiary.
 
ARTICLE 4  : THE CLOSING
 


4.1  The Closing. The closing of the transactions contemplated in this Agreement
(“Closing”) shall take place simultaneously with the closing of the transactions
contemplated under the Merger Agreement. The effective time of closing is
referred to herein as the “Time of Closing.”
 
4.2  Deliveries by Company. At Closing, Company and shall deliver to Operating
Subsidiary, in addition to all other items specified elsewhere in this
Agreement, the following:
 
(a)  Such instruments of sale, conveyance, transfer, assignment, endorsement,
direction or authorization as will be required or as may be desirable to vest in
Operating Subsidiary, its successors and assigns, directly or through ownership
of the HTF Subsidiaries, all right, title and interest in and to the Assets,
subject to any and all mortgages, pledges, liens, encumbrances, equities,
charges, conditional sale or other title retention agreements, assessments,
covenants, restrictions, reservations, commitments, obligations, or other
burdens or encumbrances of any nature whatsoever that exist at the Time of
Closing;
 
(b)  All of the files, documents, papers, agreements, books of account and
records pertaining to the Assets and the Business;
 
 
3

--------------------------------------------------------------------------------

 
(c)  Actual possession and operating control of the Assets; and
 
(d)  To the extent required, the consents of third parties to the assignment and
transfer of any of the Assets.
 
4.3  Deliveries by Subsidiary. At Closing, the Operating Subsidiary shall
deliver to the Company any instruments, in addition to this Agreement, as the
Company deems necessary or desirable fully to secure the assumption by the
Operating Subsidiary, its successors and assigns, of all liabilities and
obligations of the Company, as described Section 2.1 hereof.
 
ARTICLE 5  : COVENANTS ON AND SUBSEQUENT TO THE CLOSING DATE
 


On and after the Closing Date, Operating Subsidiary covenants as follows:


5.1  Pay Creditors. Following the Closing, Operating Subsidiary shall pay all
payables and other obligations of Company or any of the HTF Subsidiaries assumed
hereunder by the Operating Subsidiary, as such obligations become due in the
ordinary course of business.
 
5.2  Lawsuits. Without limiting the generality of Section 2.1, following the
Closing, the Operating Subsidiary shall continue the defense of any and all
lawsuits or other claims filed or threatened against the Company or any of the
HTF Subsidiaries.
 
5.3  Insurance Policies. Operating Subsidiary shall name the Company as an
additional insured on all insurance policies transferred by the Company or any
other insurance policies covering the period prior to the Time of Closing.
 
5.4  Right to Inspect Records. Operating Subsidiary shall permit the Company and
its agents to have reasonable access to the books and accounts of the Operating
Subsidiary and each of the HTF Subsidiaries (at the expense of the Company) for
the purpose of filing tax returns, preparing filings required by the Securities
and Exchange Commission, and all other legitimate purposes.
 
5.5  Execution of Further Documents. Upon the request of either party, the other
party shall execute, acknowledge and deliver all such further acts, deeds, bills
of sale, assignments, assumptions, undertakings, transfers, conveyances, title
certificates, powers of attorney and assurances as may be required , in the case
of Operating Subsidiary, to convey and transfer to, and vest in, Operating
Subsidiary all of Company’s right, title and interest in the Assets, and in the
case of the Company, to secure the assumption of the Company’s obligations and
liabilities arising as of the Time of Closing.
 


 
ARTICLE 6  :MANAGEMENT AND OPERATION OF SUBSIDIARY
 
 
6.1  Titles. The Operating Subsidiary hereby engages the Manager to manage and
operate its business. The Manager shall serve as a member of the Board of
Directors of the Operating Subsidiary. In addition, the Manager shall serve as
the Chief Executive Officer of the Operating Subsidiary
 
 
 
4

--------------------------------------------------------------------------------

 
  
6.2  Duties.The Manager agrees that he will manage and operate the business of
the Operating Subsidiary to the best of his abilities and will devote such time
and effort as necessary to fulfill his duties under this Agreement.
 
6.3  Management of Subsidiary. The Company agrees that the Manager will have
exclusive authority over the operations of the Operating Subsidiary, except that
the Company shall be entitled to intervene in the event that a breach of the
covenants in this Agreement or any conduct by the Manager in the course of
operating the Operating Subsidiary (or any of the HTF Subsidiaries) threatens
the Company with material harm or material liability of any kind. (In any such
event, the Company shall be entitled to remove all of the directors and officers
of the Operating Subsidiary and to elect a new Board of Directors.) The Manager
shall maintain such books and records of the operations of the Operating
Subsidiary as are required by the Rules of the SEC, and shall prepare quarterly
and annual financial statements promptly so as to permit the Company to file
periodic reports with the SEC according to SEC Rules
 
6.4  Company’s Covenants. The Company shall not cause any funds or assets of the
Operating Subsidiary to be paid or transferred to the Company, nor shall the
Company cause the Operating Subsidiary to issue any capital stock of any class
or series or any options, warrants or rights to acquire capital stock of the
Operating Subsidiary whether for additional consideration or on conversion.
 
6.5   Spin Off of Subsidiary. The Manager shall use all reasonable efforts to
cause a registration statement covering all of the outstanding common stock of
the Operating Subsidiary (the “Registration Statement”) to be filed with the
Securities and Exchange Commission (“SEC”) and declared effective, so as to
permit a distribution by the Company to the holders of its common stock of the
common stock of the Operating Subsidiary. Subject to the provisions of the
Delaware General Corporation Law, the Company agrees that, immediately upon the
declaration of effectiveness of the Registration Statement, it shall declare a
dividend in the form of all of the shares of common stock of the Operating
Subsidiary, and that such dividend shall be payable to the holders of common
stock of the Company (and not to holders of any other class of stock of the
Company).
 
6.6  Expenses Associated with Registration and Spin Off. The Operating
Subsidiary shall be responsible for all expenses and liabilities incurred in
connection with the declaration of the stock dividend resulting in the spin off
of the Operating Subsidiary, including, without limitation, fees and expenses of
counsel and all filing and registration fees incurred in connection with the
registration of the common stock with the SEC. 
 
6.7  Compensation. Five days after the Closing Date the Company shall issue to
the Manager eight million nine hundred ninety two thousand four hundred ninety
three (8,992,493) shares of its common stock. The issuance shall be in
compensation for all of the undertakings by the Manager herein. The Manager
agrees that he will take the shares for investment and without a present
intention of distributing same.
 
 
ARTICLE 7  : INDEMNIFICATION
 


7.1  Indemnification by Company. From and after the Closing, the Company shall
indemnify and save Operating Subsidiary, its officers and directors, and their
respective successors, assigns, heirs and legal representatives (“Subsidiary
Indemnitees”) harmless from and against any and all losses, claims, damages,
liabilities, costs, expenses or deficiencies including, without limitation,
actual attorneys’ fees and other costs and expenses incident to proceedings or
investigations or the defense or settlement of any claim incurred by or asserted
against any Subsidiary Indemnitee due to or resulting from a violation or
default by Company with respect to any of Company’s covenants, obligations or
agreements hereunder or any losses or expenses incurred in connection with, or
payments by Subsidiary of, any debts, obligations or liabilities of Company
arising after the Time of Closing.
 
 
5

--------------------------------------------------------------------------------

 
7.2  Indemnification by Operating Subsidiary. From and after the Closing, the
Operating Subsidiary shall indemnify and save Company, its officers and
directors, and their respective successors, assigns, heirs and legal
representatives (“Company Indemnitees”) harmless from and against any and all
losses, claims, damages, liabilities, costs, expenses or deficiencies including,
without limitation, actual attorneys’ fees and other costs and expenses incident
to proceedings or investigations or the defense or settlement of any claim,
incurred by or asserted against any Company Indemnitee due to or resulting from
a violation or default by Operating Subsidiary with respect to any of Operating
Subsidiary’s covenants, obligations or agreements hereunder and any losses or
expenses incurred in connection with, or payments by Company of the debts,
liabilities and obligations assumed by the Operating Subsidiary hereunder or the
debts, liabilities and obligations of, the Operating Subsidiary arising after
the Time of Closing.
 
7.3  Indemnification Procedures. 
 
(a)  The party seeking indemnification (“Indemnified Party”) shall give the
indemnifying party (“Indemnifying Party”) notice (a “Claim Notice”) of its
indemnification claim which notice shall (i) be in writing, (ii) include the
basis for the indemnification, and (iii) include the amount Indemnified Party
believes is the amount to be indemnified, if reasonably possible.
 
(b)   Indemnifying Party shall be deemed to accept Indemnified Party’s claim
unless, within twenty (20) business days after receipt of any Claim Notice,
Indemnifying Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.
 
(c)   The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim and any issues which they cannot resolve
within thirty (30) days after delivery of the notice of non-acceptance pursuant
to Section 7.3(b) shall be settled by arbitration in accordance with the Rules
of Expedited Commercial Arbitration of the American Arbitration Association, by
a sole arbitrator located in New York, NY or such other location as the parties
shall agree, whose determination shall be final and binding on the parties
hereto. The arbitration shall be governed by the United States Arbitration Act,
9 U.S.C. §§ 1-16, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator shall have the
authority to award legal fees, arbitration costs and other expenses, in whole or
in part, to the prevailing party.
 
ARTICLE 8  : MISCELLANEOUS
 


 
8.1   Benefit. This Agreement shall be binding upon, and inure to the benefit
of, the Parties hereto and their respective successors, assignees, heirs and
legal representatives.
 
8.2  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
 
6

--------------------------------------------------------------------------------

 
8.3  Amendment, Modification and Waiver. Any Party hereto may waive in writing
any term or condition contained in this Agreement and intended to be for its
benefit; provided, however, that no waiver by any Party, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed as a
further or continuing waiver of any such term or condition. Each amendment,
modification, supplement or waiver shall be in writing and signed by the Party
or Parties to be charged.
 
8.4  Entire Agreement. This Agreement and the exhibits, schedules and other
documents expressly provided hereunder or delivered herewith represent the
entire understanding of the parties.
 
8.5  No Third Party Beneficiaries. Except as expressly provided by this
Agreement, nothing herein is intended to confer upon any person or entity not a
Party to this Agreement any rights or remedies under or by reason of this
Agreement.
 
8.6  Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given or made as follows:
 
(a) If sent by reputable overnight air courier (such as Federal Express), 2
business days after being sent;


(b) If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or



 
(c)
If otherwise actually personally delivered, when delivered.



All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to the Company, to:


China Software Technology Group Co., Ltd.
c/o American Union Securities, Inc.
Attn.: Peter D. Zhou
100 Wall Street, 15th Floor
New York, NY 10005
Telephone: 212-232-0120 X 228
Facsimile: 212-785-5867


with a copy to (which shall not constitute notice):
 
Robert Brantl, Esq.
52 Mulligan Lane
Irvington, NY 10533
Telephone: 914-693-3026
Facsimile: 914-693-1807


If to Operating Subsidiary, to:
Mr. Yuan Qing Li
Chairman and CEO
HXT Holdings, Inc.
Skyworth Building, No. 5, Floor 6, Block A
Hi-Tech Industrial Park, Nanshan District
Shenzhen, P.R. China 518057
Telephone: 380-228-7356
Facsimile: 755-8282-1141
 
with a copy to (which shall not constitute notice):
Darren Ofsink, Esq.
600 Madison Avenue, 14th Floor
New York, NY 10022
Telephone: 212-371-8008
Facsimile: 212-688-7273


Each Party may change its address by written notice in accordance with this
Section.
 
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on June 29, 2007.


China Software Technology Group Co., Ltd.




By: /s/ Yuan Qing Li

--------------------------------------------------------------------------------

Yuan Qing Li, Chief Executive Officer






HXT Holdings, Inc.




By: /s/ Yuan Qing Li

--------------------------------------------------------------------------------

Yuan Qing Li, Chief Executive Officer


MANAGER:




/s/ Yuan Qing Li

--------------------------------------------------------------------------------

Yuan Qing Li, individually


8
